DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see page 15-16, filed on September 16, 2022, with respect to claims 10-43 have been fully considered and are persuasive.  The rejection of claims 10-43 have been withdrawn. However, the claims were amended by cancelling claims 1-9 and adding claims 10-43 on April 11, 2022 after the Non-Final Rejection. Therefore, the finality of this Office Action is proper.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 15-18, 27, and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18, and 1-6, respectively, of U.S. Patent No. 10,939,473 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the above limitations of the claims of the instant application are broader than or included in the claims in the US patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12, 14, 17-19, 21-24, 27, 29, 31, 33-36, and 38-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2010/0157916 A1 hereinafter Kim ‘916) in view of in view of Wang et al. (US 2008/0192674 A1), and further in view of Kim et al. (US 8,406,179 B2 Kim ‘179).
Regarding claim 10, Kim ‘916 discloses a method of transmitting data by a user equipment through an uplink, the method comprising: receiving with data stored in buffer, a first uplink (UL) grant signal having a toggled new data indicator (NDI) (figs. 6-8; paragraph [0129]-[0130]; [0045]-[0046]; [0087]; [0137]-[0138]; [0147]; [0035]-[0041]; [0006]; and so on, illustrating the reception of UL grant signal having a toggled NDI, and wherein data stored in a buffer); transmitting new data to the base station based on the first UL grant signal (figs. 6-8; paragraph [0130]; [0133]; [0169]; and etc., explaining transmitting new data based on the received UL grant including NDI); receiving during subsequent to the reception of the first UL grant signal on the control channel and with data stored in the buffer, a response message including a second UL grant signal from a base station (figs. 6-8; paragraph [0132]; [0137]; and etc., describing receiving another UL grant from the base station); and transmitting the data stored in the buffer to the base station based on the second UL grant signal (figs. 6-8; paragraph [0134]; [0137]; [0158]; [0173]; and so on, illustrating the transmission of data stored in the buffer based on the second UL signal received from the base station).  
Kim ‘916 doesn’t disclose the reception is on a physical downlink control channel (PDCCH) and the reception is during a random procedure in addition to the data stored in the message buffer, the buffer is a message 3 (Msg3) buffer, and the response message is a random access response message and received during the random access procedure.
Kim ‘179 teaches the reception is during a random procedure in addition to the data stored in the message buffer, the buffer is a message 3 (Msg3) buffer, and the response message is a random access response message and received during the random access procedure (col. 6, line 31-col. 7, line 63; col. 11, line 50-col. 12, line 40; col. 23, line 55-col. 24, line 38; col. 19, lines 42-59; and so on).
Kim ‘179 doesn’t explicitly teach the reception is on a physical downlink control channel (PDCCH).
Wang teaches the reception is on a physical downlink control channel (PDCCH) (paragraph [0033]; [0036]; [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the reception is on a physical downlink control channel (PDCCH) and the reception is during a random procedure in addition to the data stored in the message buffer, the buffer is a message 3 (Msg3) buffer, and the response message is a random access response message and received during the random access procedure as taught by Kim ‘179 and Wang into Kim ‘916 in order to reduce congestion, and to improve resource utilization. 
Regarding claim 27, the claim includes features identical to the subject matter mentioned in the rejection to claim 10 above. The claim is a mere reformulation of claim 10 in order to define the corresponding user equipment, and the rejection to claim 10 is applied hereto.
Regarding claim 12 and 29, Kim ‘916 discloses wherein a number of hybrid automatic repeat request (HARQ) processes of the UE is not eight (paragraph [0091]-[0094]; [0098]; [0102]; [0116]; and so on).  
Regarding claim 14 and 31, Kim ‘916 discloses wherein the received first uplink (UL) grant signal is not received based on a link failure (figs. 6-8; paragraph [0129]-[0130]; [0045]-[0046]; [0087]; [0137]-[0138]; [0147]; [0035]-[0041]; [0006]; and so on).  
Regarding claim 17 and 34, Kim ‘916 discloses wherein the data stored in the buffer including a user equipment identifier (paragraph [0096]; [0137]-[0138]; and so on). However, Kim ‘916 doesn’t disclose the data is a Medium Access Control Protocol Data Unit (MAC PDU).  
Kim ‘179 teaches the data is a Medium Access Control Protocol Data Unit (MAC PDU) (e.g. figs 5, 7, 12-14 and so on). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the data is a Medium Access Control Protocol Data Unit (MAC PDU) as taught by Kim ‘179 into Kim ‘916  in view of Wang in order to improve resource utilization, and to reduce error. 
Regarding claim 18 and 35, as applied above, Kim ‘916 discloses data stored in the buffer. However, Kim ‘916 doesn’t disclose wherein the data stored in the Msg3 buffer further includes information about a buffer status report (BSR).  
Kim ‘179 teaches wherein the data stored in the Msg3 buffer further includes information about a buffer status report (BSR) if the user equipment starts a random access procedure for the BSR (col. 3, lines 32-57; col. 4, lines 1-37; col. 5, lines 1-21; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use wherein the data stored in the Msg3 buffer further includes information about a buffer status report (BSR) if the user equipment starts a random access procedure for the BSR as taught by Kim ‘179 into Kim ‘916  in view of Wang in order to improve resource utilization, and to reduce error. 
Regarding claim 19 and 36, Kim ‘916 discloses wherein a hybrid automatic repeat request (HARQ) process selected to transmit the new data is based on the received first UL grant (paragraph [0133]; [0202]-[0204]; and so on).  
Regarding claim 21 and 38, Kim ‘916 further discloses comprising receiving configuration information from the base station and the number of HARQ processes for the uplink is derived from the received configuration information (figs. 3; paragraph [0092]-[0095]; and so on).  
Regarding claim 22 and 39, Kim ‘916 discloses wherein the HARQ process is not sequentially assigned (e.g. figs. 2-16).  
Regarding claim 23 and 40, Kim ‘916 discloses wherein the HARQ process is not sequentially assigned based on a transmission time interval (TTI) (figs. 3-16; paragraph [0091]-[0095]; [0100]-[0102]; [0116]; [0152]-[0154]; [0184]-[0187]; [0190]; and etc.).  
Regarding claim 24 and 41, Kim ‘916 discloses wherein a hybrid automatic repeat request (HARQ) process selected to transmit the data stored in the Msg3 buffer data is not based on a transmission time interval (paragraph [0092]-[0093; [0021];  [0028]; [0036]; [0085]-[0088]; and so on).  
Kim ‘179 teaches the transmission time interval is associated with the random access response message (col. 6, lines 29-64; col. 8, lines 21-49; col. 9, lines 49-67; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the transmission time interval is associated with the random access response message as taught by Kim ‘179 into Kim ‘916  in view of Wang in order to improve resource utilization, and to reduce error. 
Claims 13, 20, 30, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim ‘916 in view of Wang and Kim ‘179, and further in view of Che et al. (Provisional application No. 61/038,988 for US 8,286,047 B2).
Regarding claim 13 and 30, as applied above, Kim ‘916 discloses a number of the HARQ processes. However, Kim ‘916 doesn’t disclose wherein a number of the HARQ processes of the UE is greater than eight.
Che teaches wherein a number of the HARQ processes of the UE is greater than eight (e.g. page 19, lines 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use wherein a number of the HARQ processes of the UE is greater than eight as taught by Che into the modified communication of Kim ‘916 in order to reduce communication error and dropping of data packet. 
Regarding claim 20 and 37, as applied above, Kim ‘916 discloses wherein a number of HARQ processes for uplink transmission. However, Kim ‘916 doesn’t disclose the number is greater than 8.
Che teaches the number is greater than 8 (e.g. page 19, lines 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the number is greater than 8 as taught by Che into the modified communication of Kim ‘916 in order to reduce communication error and dropping of data packet. 
Claims 16 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim ‘916 in view of Wang and Kim ‘179, and further in view of Jeong et al. (US 2008/0194243 A1).
Regarding claim 16 and 33, as applied above, the modified communication of Kim ‘916 discloses wherein the first UL Grant signal is received on the PDCCH. However, the modified communication of Kim ‘916 doesn’t disclose the grant is related to one of Cell-Radio Network Temporary Identifier (RNTI) and Temporary Cell-RNTI.
Jeong teaches the grant is related to one of Cell-Radio Network Temporary Identifier (RNTI) and Temporary Cell-RNTI (paragraph [0011]; [0031]; [0035]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the grant is related to one of Cell-Radio Network Temporary Identifier (RNTI) and Temporary Cell-RNTI as taught by Jeong into the modified communication of Kim ‘916 in order to increase the system performance and security of user data.
Claims 25-26, and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim ‘916 in view of Wang and Kim ‘179, and further in view of Xiao et al. (US 2008/0165733 A1).
Regarding claim 25-26 and 42-43, as applied above, the modified communication of Kim ‘916 further discloses comprising an UL grant signal received on the PDCCH.  
The modified communication of Kim ‘916 Ignoring the UL masked by a UE identifier of the UE during a random access procedure.
Xiao teaches Ignoring the UL masked by a UE identifier of the UE during a random access procedure (paragraph [0036]-[0039]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use Ignoring the UL masked by a UE identifier of the UE during a random access procedure as taught by Che into the modified communication of Kim ‘916 in order to reduce delay or latency. 
Allowable Subject Matter
Claims 11, 15, 28, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461